DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Joshua Conley on August 17, 2022 and confirmed by e-mail received on August 17, 2022.
The application has been amended as follows: 
Cancel claim 4
Claims 1-3 and 6 are amended as follows:

    PNG
    media_image1.png
    714
    912
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 1-3 and 5-6 as above amended are allowed.
The following is an examiner’s statement of reasons for allowance: while the prior art teaches essential oils in fragrance compositions and air fresheners in the form of various cosmetics and other compositions comprising various diluents and recognizes the longevity factor of different compositions, none of the prior art teaches the use of both hemisqualane and squalene as diluents adapted to achieve a particular longevity as in the instant claims.  For example Baxter et al (US 2017/0151363) and Santini (US 4,809,912) teach fragrances with similar longevities to the instant claims but not with the use of both hemisqualane and squalene.  Eppler et al (US 10,695,273) while teaching personal care products does not teach air fresheners per se, the longevity or the combination of both squalene and hemisqualane.  Similarly Chan (US 2019/0054008) does not teach the claimed combination and the claimed longevity.  Absent impermissible hindsight there is not motivation to combine the claimed compositional components to achieve a fragrance composition possessing the claimed longevity.  The prior art does not teach or fairly suggest the claimed invention.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/ Primary Examiner, Art Unit 1771